UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 23, 2010 TRIUMPH GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 1-12235 51-0347963 (State of Incorporation) Commission File Number (IRS employer identification no.) 1550 Liberty Ridge Drive, Suite 100, Wayne, Pennsylvania (Address of principal executive offices) (Zip code) (610) 251-1000 (Registrants telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o
